Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/10/2021, 06/09/2021, 09/29/2021 and 12/27/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1, 2, 5, 7, 8, 9, 12, 15, 16, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Haddad et al. (US 2017/0292513 A1), hereinafter ‘Haddad’, in view of Franklin et al. (US 2012/0150455 A1), hereinafter ‘Franklin’.

With regards to Claim 1, Haddad discloses a method of hydraulic fracturing, comprising: providing a fracturing fluid to a pump, the pump comprising a pressure sensor for measuring pressure at a fluid end (FIG. 1 depicts the wellsite system 100 as being operable to forn1 fluids and/or mixtures that may be pressurized and individually or collectively injected into the wellbore 104 during hydraulic fracturing of the subterranean formation 106 [0023]; The manifold unit 140 is operable to receive the fluid via the one or more conduits 130 and distribute the fluid to the pump units 200 via corresponding conduits 136 [0019]; The pump assembly 200 may also or instead comprise one or more sensors 318 operable to generate real-time data related to fluid input (suction) pressure and/or flow rate, fluid output (discharge) pressure and/or flow rate, and/or other operational parameters of the fluid end 210 [0035]).
injecting the fracturing fluid from the pump into a wellhead via the fluid end (The pump unit 200 comprises the pump 202 operatively coupled with and actuated by the prime mover 204. The pump 202 comprises a power end 208and a fluid end 210 [0025]; The pump units 200 pressurize the fluid received via the corresponding conduits 136 and return the high-pressure fluid to the manifold unit 140 via corresponding conduits 138. The high-pressure fluid may then be injected into the wellbore 104 [0019];
obtaining a first pressure measurement at the fluid end via the pressure sensor; obtaining a second pressure measurement at the fluid end via the pressure sensor (The pump assembly 200 may also or instead comprise one or more sensors 318 operable to generate real-time data related to fluid input (suction) pressure and/or flow rate, fluid output (discharge) pressure and/or flow rate, and/or other operational parameters of the fluid end 210 [0035]). 
However, Haddad does not specifically disclose determining a pressure differential between the first pressure measurement and the second pressure measurement; and determining an operational condition of the fluid end based at least in part on the pressure differential and a known or estimated correlation between the pressure differential and the operational condition.
Franklin discloses determining a pressure differential between the first pressure measurement and the second pressure measurement; and determining an operational condition of the fluid end based at least in part on the pressure differential and a known or estimated correlation between the pressure differential and the operational condition (The pressure sensor is configured to sense the first pressure at time ta and the test pressures at time t 1, at time t2 , to a time t(n+1) and transmit a signal reflective of the first pressure and the test pressures at each of the times to the computer to be stored on the computer readable medium [0015]; Embodiments of the leak detection (i.e. operational condition, added by examiner) system also include a software application on the computer system configured to calculate a leak detection value (i.e. estimated correlation, added by examiner), which is a function of a variance of a percentage or absolute change in pressure over time, such as the percentage/absolute change in a difference in the first pressure at time t0 and the test pressure at time t1 ; the test pressure at time t1 and the test pressure at time t2 ; and so on, for a given plurality of intervals of time 'n' to a test pressure at the timen and the test pressure at the time t(n+1) [0016]). 
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Haddad in view of Franklin, to determine a pressure differential between the first pressure measurement and the second pressure measurement; and determine an operational condition of the fluid end based on the pressure differential and a known or estimated correlation between the pressure differential and the operational condition so that the maintenance scheduling and cost efficiency is improved (Franklin: “In other words, the present leak detection systems and methods disclosed herein yield significant savings in time with a corresponding reduction in costs” [0134]).


With regards to Claim 2, Haddad in view of Franklin, discloses the claimed invention as discussed in Claim 1.
However, Haddad does not specifically disclose the first pressure measurement and second pressure measurement are derived from a pressure sample taken by the pressure sensor over a period of time.
Franklin discloses the first pressure measurement and second pressure measurement are derived from a pressure sample taken by the pressure sensor over a period of time (The pressure sensor is configured to sense the first pressure at time ta and the test pressures at time t1, at time t2 , to a time t(n+1) and transmit a signal reflective of the first pressure and the test pressures at each of the times to the computer to be stored on the computer readable medium [0015]). 
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Haddad in view of Franklin, to derive the first pressure measurement and second pressure measurement from a pressure sample taken by the pressure sensor over a period of time to improve assessment efficiency and accuracy.


With regards to Claim 5, Haddad in view of Franklin, discloses the claimed invention as discussed in Claim 1.
Haddad additionally discloses the operational condition includes an estimation of remaining life of the fluid end (The method (500) may also comprise generating (580) the predetermined thresholds utilized for comparison (530) with the generated (525) and/or abstracted (535) residual data. The generated (580) thresholds may correspond to particular amounts of operating time remaining before a failure occurs. [0035]).


With regards to Claim 7, Haddad in view of Franklin, discloses the claimed invention as discussed in Claim 1.
Haddad additionally discloses pressure measurements are taken at a discharge side, a suction side, or a plunger chamber of the fluid end (The pump assembly 200 may also or instead comprise one or more sensors 318 operable to generate real-time data related to fluid input (suction) pressure and/or flow rate, fluid output (discharge) pressure and/or flow rate, and/or other operational parameters of the fluid end 210. For example, one or more of the sensors 318 may be fluidly or otherwise coupled along the fluid input conduit 226 or the fluid outlet conduits 235, or may be coupled to and perhaps extend through one or more of the cover plates 242 or other portions of the housing 216 [0035]). 


With regards to Claim 8, Haddad in view of Franklin, discloses the claimed limitations as discussed in Claim 1.


With regards to Claim 9, Haddad in view of Franklin, discloses the claimed limitations as discussed in Claim 2.


With regards to Claim 12, Haddad in view of Franklin, discloses the claimed limitations as discussed in Claim 5.


With regards to Claim 14, Haddad in view of Franklin, discloses the claimed invention as discussed in Claim 8.
However, Haddad does not specifically disclose the operational condition is determined based on one or more control system data in addition to the pressure differential.
Franklin discloses the operational condition is determined based on one or more control system data in addition to the pressure differential (The test pressure exhibits a change in pressure, such as a decrease in pressure, with time as a temperature of the fluid (both the test fluid and the first fluid) decreases with time. In other words, the test pressure decreases over a time interval time ta to a time t1 regardless of whether any leaks are present within the pressure system [0014]; In some embodiments a fluid temperature measurement can be combined with the fluid pressure measurement, either using an enhanced version of the pressure sensor 20 which has been modified to include a temperature sensor, or through a temperature sensing device that is altogether separate from the pressure sensor but also in electrical communication with the computer system 22 [0070]).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Haddad in view of Franklin, to utilize one or more control system data in addition to the pressure differential to determine operational condition so that the assessment reliability and accuracy is improved.



With regards to Claim 15, Haddad in view of Franklin, discloses the claimed limitations as discussed in Claim 1.


With regards to Claim 16, Haddad in view of Franklin, discloses the claimed limitations as discussed in Claim 15.
However, Haddad does not specifically disclose the pressure sensor is a high speed, high pressure transducer.
Franklin discloses the pressure sensor is a high speed, high pressure transducer (As test pressures can be quite high, in the order of 5,000 psi to 15,000 psi, a bleed line open to atmosphere may provide an added benefit in that any leakage past a tested component will likely result in visible confirmation of that leakage as the high pressure fluid exits the opening [0156]; The pressure sensors 1086, 1087, flow sensor 1088, signal lines 1011 and system computer 1012 illustrated in FIG. 10 are shown for the purposes of the present disclosure, and may or may not be included in the typical schematic illustration provided to the user by the computer system to be used in leak test planning and execution [0168]; The time interval at which the test pressure is sensed or measured typically occurs over a relatively short period of time, such as every 3 seconds, 15 seconds, 30 seconds, 60 seconds and the like [0079]).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Haddad in view of Franklin, to utilize high pressure and high speed pressure sensors to improve measurement efficiency and accuracy.


With regards to Claim 17, Haddad in view of Franklin, discloses the claimed limitations as discussed in Claim 2.


With regards to Claim 20, Haddad in view of Franklin, discloses the claimed limitations as discussed in Claim 5.


Claims 3, 4, 10, 11, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Haddad, in view of Franklin, and in further view of Haq et al. (WO 2013033547A1), hereinafter ‘Haq’.

With regards to Claim 3, Haddad in view of Franklin, discloses the claimed invention as discussed in Claim 2.
However, Haddad does not specifically disclose the first pressure measurement is the maximum value in the pressure sample and the second measurement is the minimum value in the pressure sample.
Franklin discloses the first pressure measurement is the maximum value in the pressure sample and the second measurement is the minimum value in the pressure sample (The controller 36 may then prioritize (block 506) the sample capture data for transmission to the surface. The prioritization of the sample capture data may include selecting certain data points or calculated values based on the data points for transmission to the surface. For example, the controller 36 may select certain values, such as maximum pressures, minimum pressures, pressure durations, pump stroke volumes, and the number of pressure spikes, among others, for transmission to the surface).  
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Haddad in view of Franklin, and in further view of Haq to obtain pressure measurements from the maximum value and the minimum value in the pressure sample to improve measurement sensitivity and accuracy.


With regards to Claim 4, Haddad in view of Franklin, discloses the claimed invention as discussed in Claim 2.
However, Haddad does not specifically disclose the first pressure measurement and the second measurement represent a pressure fluctuation in the pressure sample.
Franklin discloses the first pressure measurement and the second measurement represent a pressure fluctuation in the pressure sample (The controller 36 may then prioritize (block 506) the sample capture data for transmission to the surface. The prioritization of the sample capture data may include selecting certain data points or calculated values based on the data points for transmission to the surface. For example, the controller 36 may select certain values, such as maximum pressures, minimum pressures, pressure durations, pump stroke volumes, and the number of pressure spikes, among others, for transmission to the surface).  
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Haddad in view of Franklin, and in further view of Haq to obtain pressure measurements from the pressure sample representing pressure fluctuation to improve measurement sensitivity and accuracy.


With regards to Claim 10, Haddad in view of Franklin, discloses the claimed limitations as discussed in Claim 3.


With regards to Claim 11, Haddad in view of Franklin, discloses the claimed limitations as discussed in Claim 4.


With regards to Claim 18, Haddad in view of Franklin, discloses the claimed limitations as discussed in Claim 3.


With regards to Claim 19, Haddad in view of Franklin, discloses the claimed limitations as discussed in Claim 4.
Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Haddad, in view of Franklin, in further view of Haq and further in view of Blanckaert et al. (US 2017/0096889 A1), hereinafter ‘Blanckaert’.

With regards to Claim 6, Haddad in view of Franklin, and in further view of Haq discloses the claimed invention as discussed in Claim 5.
However, Haddad does not specifically disclose the pressure differential is negatively correlated with the estimation of remaining life.
Blanckaert discloses the pressure differential is negatively correlated with the estimation of remaining life (Correlation Between Operations Properties. The correlation question is an inspection of the correlation between two properties that are being measured (or derived from measurements) by the sensors [0220]; The negative-slope blue line 425 is the Threshold between negative correlation (minus signs in the figure) [0225]; The probability values for the various answers to the high-level questions are input (FIG. 24, 427) into an expert system 305 to detect EFS failures or stress conditions by computing probabilities of the occurrence of an equipment event, 429. As discussed hereinabove, several EFS equipment events may be predicted by observing the operational properties. For example, deadhead may be detected from a sudden increase in discharge and intake pressure taken together with a difference in the pressures (delta pressure) [0229]; This can be programmed in a Bayesian network to map the statistical dependencies between a stress pattern (output node; e.g., deadhead) and measured variables (input nodes; e.g., for deadhead: current, discharge pressure and pump pressure differential). Such a network outputs a strong probability of deadhead when the probabilities for current to decrease and pressures to increase are high, but that deadhead probability would drop if any of the given operating properties behaves differently ( drops or remains steady for instance) [0230]; By removing early stages of stress patterns, a failure may be prevented, thus increasing the life expectancy of the pump and avoiding other costly operation delays. Some stress patterns are low flow, deadhead, and gas ingestion [0190]; Zone A reflects the deadhead event with a sudden increase in discharge pressure 321 and intake pressure 323 as well as the difference in pressures (delta pressure) [0194]).  
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Haddad in view of Franklin, in further view of Haq and further in view of Blanckaert, to utilize the negative correlation between equipment remaining life and differential pressure to estimate, predict and prevent any equipment failure with regards to equipment stress so that overall system operational efficiency is improved (Blanckaert - By removing early stages of stress patterns, a failure may be prevented, thus increasing the life expectancy of the pump and avoiding other costly operation delays. Some stress patterns are low flow, deadhead, and gas ingestion [0190]; Zone A reflects the deadhead event with a sudden increase in discharge pressure 321 and intake pressure 323 as well as the difference in pressures (delta pressure) [0194]).


With regards to Claim 13, Haddad in view of Franklin, discloses the claimed limitations as discussed in Claim 6.





Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Luharuka et al. (US 2018/0181830 A1) discloses about monitoring the health of the wellsite equipment by placing sensors along areas of the equipment having relatively higher propensity for failure.
Vorobev et al. (RU 2450253 C1) discloses about assessing the technical condition of pumps in operating conditions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASM FAKHRUDDIN whose telephone number is (571)272-6435. The examiner can normally be reached M-F: 08:30 AM- 05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARI ALESSANDRO can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ASM FAKHRUDDIN/Patent Examiner, Art Unit 2863    

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863